 

Exhibit 10.1

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 15th day of July, 2019 (the “Effective Date”), by and among BR CARROLL
KELLER CROSSING, LLC, a Delaware limited liability company (“Sovereign Seller”),
BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware limited liability company (“BR-TBR
TIC”), TriBridge Co-Invest 29 Lake Boone Owner, LLC, a Georgia limited liability
company (“Co-Invest TIC”), LB One Leigh House Owner, LLC, a Delaware limited
liability company (“LB One TIC”), Coyote Leigh House Capital Owner, LLC, a
Delaware limited liability company (“Coyote TIC”), TBR LHP TIC, LLC, a Georgia
limited liability company (“TBR TIC”; BR-TBR TIC, Co-Invest TIC, LB One TIC,
Coyote TIC, and TBR TIC collectively, “Leigh House Seller”), and BR PRESTON
VIEW, LLC, a Delaware limited liability company (“Preston View Seller”;
Sovereign Seller, Leigh House Seller, or Preston View Seller, as applicable, are
sometimes each referred to individually herein as a “Seller” and collectively as
the “Sellers”), and KRE TOPAZ PORTFOLIO INVESTOR LLC, a Delaware limited
liability company (“Purchaser”)

 

RECITALS

 

A.           Sellers and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of June 17, 2019, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of June 17, 2019, as modified by that
certain Joinder Agreement to Purchase and Sale Agreement dated as of July 8,
2019 (collectively, the “Agreement”) for the purchase and sale of the following
properties: (i) the property located in Fort Worth, Tarrant County, Texas,
commonly known as The Sovereign Apartments, (ii) the property located in
Raleigh, Wake County, North Carolina, commonly known as Leigh House Apartments ,
and (iii) the property located in Morrisville, Wake County, North Carolina,
commonly known as Preston View Apartments, each as further described in the
Agreement.

 

B.           Preston View Seller and Purchaser desire to further amend the terms
of the Agreement with respect to the Preston View Property, pursuant to the
terms and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

AGREEMENT

 

1.          Incorporation of Recitals; Definitions.  The foregoing recitals are
incorporated herein.  Capitalized terms not otherwise defined herein shall have
the meaning given such terms in the Agreement.  

 

2.          Preston View Property Code Violations.  Section 3.3(g) of the
Agreement is hereby amended by deleting the last sentence of such section in its
entirety and replacing it with the following language:

 

 

 

 

“The parties hereby acknowledge that the Preston View Property Code Violations
will not be fully cured by the Closing.  Accordingly, Preston View Seller and
Purchaser shall, at Closing, enter into an escrow agreement, in the form
attached hereto as Exhibit “A” (the “Holdback Escrow Agreement”), to provide a
full settlement with respect to all of Seller’s obligations in connection with
the Preston View Property Code Violations.  Purchaser and Preston View Seller’s
respective executed counterparts to the Holdback Escrow Agreement shall be
deemed a “Purchaser Closing Delivery” and a “Seller Closing Delivery” as
contemplated in Sections 6.1 and 6.2 of the Agreement, respectively.”

 

3.          Ratification and No Further Amendment.  As modified by this
Amendment, the Agreement is fully ratified, adopted and approved by the parties
hereto effective as of the date hereof.  Except as expressly set forth herein,
the Agreement remains unmodified and in full force and effect.

 

4.          Miscellaneous.  This Amendment may be executed in multiple
counterparts each of which shall be deemed an original but together shall
constitute one and the same instrument.

 

5.          Signatures.  Signatures to this Amendment transmitted by telecopy or
electronic transmission (for example, through use of a Portable Document Format
or “PDF” file) shall be valid and effective to bind the party so signing.

 

[signature page next page]

 

 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed and delivered, effective as of the Effective Date.

 

  SELLER:       BR CARROLL KELLER CROSSING, LLC,   a Delaware limited liability
company       By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title:
Authorized Signatory

 



  BR-TBR LAKE BOONE NC OWNER, LLC,   a Delaware limited liability company      
By: BR-TBR Lake Boone Capital Member, LLC, a Delaware limited liability company,
its Sole Member

 



  By: BRG Denim Scottsdale TIC-1 Manager, LLC, a Delaware limited liability
company, its Manager



 

      By: /s/ Jordan B. Ruddy         Name: Jordan B. Ruddy         Title:
Authorized Signatory

 



  TRIBRIDGE CO-INVEST 29 LAKE BOONE OWNER, LLC, a Georgia limited liability
company       By: BR SOIF II Manager, LLC, a Delaware limited liability company,
its Manager

 

    By: /s/ Jordan B. Ruddy       Name: Jordan B. Ruddy       Title: Authorized
Signatory

 

 

 

 

  TBR LHP TIC, LLC,   a Georgia limited liability company       By: BR SOIF II
Manager, LLC, a Delaware limited liability company, its Manager

 

  By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title: Authorized
Signatory

 

  LB One Leigh House Owner, LLC,   a Delaware limited liability company      
By: BR SOIF II Manager, LLC, a Delaware limited liability company, its Manager

 

  By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title: Authorized
Signatory

 

  Coyote Leigh House Capital Owner, LLC, a Delaware limited liability company  
    By: BR SOIF II Manager, LLC, a Delaware limited liability company, its
Manager

 

  By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title: Authorized
Signatory

 

 

 

 

  BR PRESTON VIEW, LLC, a Delaware limited liability company       By: BR/CDP
UCFP Venture, LLC, a Delaware limited liability company, its Sole Member

 

  By: BRG Denim Scottsdale TIC-2 Manager, LLC, a Delaware limited liability
company, its Manager

 

  By: /s/ Jordan B. Ruddy     Name: Jordan B. Ruddy     Title: Authorized
Signatory

 

 

 

 

  PURCHASER:       KRE TOPAZ PORTFOLIO INVESTOR LLC,   a Delaware limited
liability company       By: /s/ Michael Friedland   Name: Michael Friedland  
Title: Vice President

 

 

 

 

Exhibit “A”

Form of Escrow Holdback Agreement

 

Please see attached.

 

 

 